Exhibit 10.2

March 12, 2013

James Hussey

15 Mulberry Drive

Hawthorn Woods, IL 60047

Dear James:

We are pleased to offer you a position with Sagent Pharmaceuticals, Inc., as
President reporting to our Chief Executive Officer (CEO). If you decide to join
us, you will receive an annual salary of $420,000, which will be paid bi-weekly
in accordance with Sagent’s normal payroll procedures. You will be eligible for
a 50% target annual bonus. This bonus will be subject to approval by the Board
of Directors and will be determined based on Company financial results, and the
Company and you achieving quantitative performance goals. Any bonus may be paid
in the first quarter of the following year and will be pro-rated for the first
year of employment.

You will also be eligible to participate in Sagent’s health insurance plan,
dental plan, vision plan, life insurance, disability, long term care and 401K
plan on the 1st of the month following your start date. You will be entitled to
24 days of paid time off (PTO) in accordance with Company policy, which combines
vacation, sick and personal days plus the Company’s annual holidays. You should
note that the Company may modify job titles, salaries and benefits from time to
time as it deems necessary.

In addition, if you decide to join Sagent, it will be recommended at the first
meeting of Sagent’s Board of Directors following your start date that the
Company grant you an option to purchase 100,000 shares of the Company’s Common
Stock at a price per share equal to the fair market value per share of the
Common Stock on the date prior to the date of grant, as determined by the Board
of Directors. 25% of the shares subject to the option shall vest 12 months after
your hire date subject to your continuing employment with the Company, and no
shares shall vest before such date. The remaining shares shall vest at 25% on
each subsequent anniversary. This option grant shall be subject to the terms and
conditions of Sagent’s 2011 Incentive Compensation Plan and Stock Option
Agreement, including vesting requirements. No right to any stock is earned or
accrued until such time that vesting occurs, nor does the grant confer any right
to continue vesting or employment.



--------------------------------------------------------------------------------

Sagent is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Sagent is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, Sagent is free to conclude your employment relationship with
the Company at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give Sagent at least two weeks
notice.

We also ask that, if you have not already done so, you disclose any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Sagent or limit the manner in which you may be employed. It is
Sagent’s understanding that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the case.
Moreover, you agree that, during the term of your employment with Sagent, you
will not engage in any other employment, occupation, consulting or other
business activity directly related to the business in which Sagent is now
involved or becomes involved during the term of your employment, nor will you
engage in any other activities that conflict with your obligations to Sagent.
Similarly, you agree not to bring any third party confidential information to
Sagent, including that of any former employer, and not to utilize any such
information in performing your duties for Sagent.

As a Sagent employee, you will be expected to abide by Sagent’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand Sagent’s Code of Conduct and Employee
Handbook.

As a condition of your employment, you are also required to sign and comply with
the enclosed Confidential Information, Invention Assignment and Arbitration
Agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at Sagent, and
non-disclosure of Sagent proprietary information.

Sagent has an office at 1901 N. Roselle Road, Suite 700 in Schaumburg, IL 60195
and it is expected that this would be your primary place of employment.

To accept this offer, please sign and date this letter in the space provided
below. A duplicate original is enclosed for your records. If you accept our
offer, your first day of employment will be on March 18, 2013 or on a mutually
agreed upon date pending the completion of a positive background check and clear
drug screen. This letter and the Confidentiality Agreement set forth the terms
of your employment with Sagent and supersede any prior representations or
agreements including, but not limited to, any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or oral.
This letter, including but not limited to its at-will employment provision, may
not be modified or amended except by a written agreement signed by Sagent and
you. This offer of employment will terminate if it is not accepted, signed and
returned by March 15, 2013.

 

James Hussey Offer Letter    Page 2 of 3



--------------------------------------------------------------------------------

We look forward to your favorable reply and to working with you at Sagent
Pharmaceuticals, Inc.

Sincerely,

/s/ John Matthei

John Matthei

Vice President, Human Resources

Agreed to and accepted:

Signature: /s/ James M. Hussey                                        
            

Printed Name: James M. Hussey                                                   

Date: March 13, 2013                                         
                          

Enclosures:

Duplicate Original Letter

Confidential Information, Invention Assignment and Arbitration Agreement

Benefit and Human Resources information

 

 

James Hussey Offer Letter    Page 3 of 3